DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENTS AND RESPONSE TO OFFICE ACTION DATED OCTOBER 19, 2020” filed on January 19, 2021 (“Amendment”), which responds to the Non-Final Office Action of October 19, 2020 (“NFOA”). 
Status of Claims
Claims 1, 10 & 16 have been currently amended, and claim 3, 17-19 & 21-23 were previously presented. As a result, the 35 U.S.C. 112(b) rejections of claims 1-23 made in NFOA have been withdrawn as overcome. Thus, claims 1-23 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for managing electronic offers, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as receiving a request to create an offer which associates a value token with a financial transaction, determining a list of offers to associate a first value token with a first transaction, receiving the list of offers, returning the list of offers to a financial institution, receiving from the financial institution, an identification of a first offer 
Analysis: claim 1 (a “computer-implemented method for electronic offers”) is directed to a process in the instant case. The limitations of “receiving… a request to create an offer which associates a value token with a financial transaction, wherein…the direct access [is provided] to a [storage location], wherein direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; determining…a list of offers to associate a first value token with a first transaction, wherein the first transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof; retrieving…the list of offers; returning…the list of offers to the financial institution; receiving…from the financial institution, an identification of a first offer from the list of offers for a first consumer; sending…the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving…a confirmation that the first consumer has completed the first transaction; and associating…based upon the confirmation, the first value token with the first consumer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a request to create an offer which associates a value token with a financial transaction, determining a list of offers to per se, abstract information or static and/or programmable data and/or executable instructions) nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the microprocessor interacting with the database, to perform all the steps. A plain reading of FIGS. 1-23 as well as their associated descriptions in paragraphs [00038]-[00163] of Applicants’ Specification reveals that the above listed components can be a general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., para. [00161] (“For example, persons skilled in the art will understand and appreciate, that one or more processes, sub-processes, or process steps described in connection with FIGS. 1 through 23 may be performed by hardware and/or software. Additionally, a target management and consumer management system, as described above, may be implemented completely in software that would be executed within a processor or plurality of processors in a networked environment. Examples of a processor include but are not limited to microprocessor, general purpose processor, combination of processors, DSP, any logic or decision processing unit regardless of method of operation, instructions execution/system/apparatus/device and/or ASIC.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The microprocessor and the database are also recited at a high-level of generality, e.g., as generic technical architectures, processors, and databases performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Furthermore, in addition to the microprocessor and the database of independent claim 1 (which are all generic computing components shared by independent claim 16), independent claim 10 further contains the additional generic computing components of: a system.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the microprocessor (claims 1, 10 & 16), the database (claims 1, 10 & 16), and the system (claim 10) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 10 & 16 based on similar reasoning/rationale.
Dependent claims 2-9, 11-15 & 17-23, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 11, the limitations of “The computer-implemented method of claim 1, wherein the request to create an offer comprises a request that the value token be associated with a specific transaction” (claim 2) and “The system for implementing the computer-implemented method of claim 10, wherein the request to create an offer includes a request that the value token be associated with a specific transaction” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the request to create an offer (and what it comprises) in a method for managing electronic offers.
In claims 3 & 12, the limitations of “The computer-implemented method of claim 2, wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a particular time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 3) and “The system for implementing the computer-implemented method of claim 10, wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a transaction occurring at a particular time, a transaction occurring at a particular date and time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific transaction (and what it is specific to) in a method for managing electronic offers.
In claims 4 & 13, the limitations of “The computer-implemented method of claim 3, wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with a financial institution” (claim 4) and “The system for implementing the computer-implemented method of claim 10, wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with financial institution” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the transaction utilizing the particular method of payment (and what is comprises) in a method for managing electronic offers.
 In claims 5-6 & 14, the limitations of “The computer-implemented method of claim 2, wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 5), “The computer-implemented method of claim 2, wherein the specific transaction comprises an online transaction utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 6) and “The system for implementing the computer-implemented method of claim 10, wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific transaction (and what is comprises) in a method for managing electronic offers.
In claims 7 & 9 & 18-19, the limitations of “The computer-implemented method of claim 2, wherein developing the list of offers comprises verifying the availability of the specific transaction and verifying the availability of a specific value token be associated with the financial transaction” (claim 7), “The computer-implemented method of claim 1, wherein the list of offers comprises a second offer to associate a second value token with a second transaction, wherein the second transaction is specific to at least one of a value, a retailer, a location, a date and/or time, a method of payment, or combinations thereof” (claim 9), “The computer-implemented method of claim 16, wherein developing the list of offers comprises verifying the availability of the specific transaction” (claim 18) and “The computer-implemented method of claim 16, wherein developing the list of offers comprises verifying the availability of the specific value token be associated with the financial transaction” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe developing the list of offers (and what that comprises) and the list of offers itself (and what it comprises) in a method for managing electronic offers.
In claim 8, the limitations of “The computer-implemented method of claim 7, wherein the specific value token is at least one of a value token of a particular value, a value token associated with a particular retailer, a value token associated with a particular location, a value token valid on a particular date and/or at a particular time, or combinations thereof”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the specific value token (and what it is) in a method for managing electronic offers.
In claim 15, the limitations of “The system for implementing the computer-implemented method of claim 10, wherein the particular method of payment is associated with financial institution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the particular method of payment (and what it is associated with) in a method for managing electronic offers.
In claim 17, the limitations of “The computer-implemented method of claim 16, wherein at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction is not the same as the value, the retailer, the location, the date and/or time, the method of payment associated with the second transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the difference between the at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction and the same things associated with the second transaction in a method for managing electronic offers.
In claim 20, the limitations of “The computer-implemented method of claim 16, further comprising a financial institution receiving the list of offers, wherein, in response to the financial institution receiving the list of offers, the financial institution determines a subset of consumers to whom the first offer to associate the first value token with the first transaction, wherein the financial institution communicates the first offer to the subset of consumers, and wherein the determination is based on at least one of a purchasing history by the consumer, enrollment in a loyalty program, enrollment in a card program, acceptance of an offer to open an account associated with the financial institution, or combinations thereof”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe a financial institution and also steps performed by the financial institution (e.g., receiving, determine and communicate steps) in a method for managing electronic offers.
In claims 21-23, the limitations of “The computer-implemented method of claim 1, wherein the microprocessor receives the request via a virtual private network” (claim 21), “The system for implementing the computer-implemented method of claim 10, wherein the microprocessor receives the request via a virtual private network” (claim 22), and “The system for implementing the computer-implemented method of claim 16, wherein the microprocessor receives the request via a virtual private network” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receives the request via a virtual private network steps) and also introduces the additional generic computing component of a virtual private network in a method for managing electronic offers.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-23 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., U.S. Pat. Pub. 2014/0006165 A1 (“Grigg”) in view of Rose et al., U.S. Pat. 7,620,580 B1 (“Rose”) and further in view of Cope et al., U.S. Pat. Pub. 2005/0144066 A1 (“Cope”).
As to claim 1, Grigg teaches, suggests and discloses a “computer-implemented method for electronic offers” (see, e.g., Grigg, Abstract (“Embodiments of the invention are directed to systems, methods, and computer program products for presenting one or more offers to a user during a shopping experience”)) the method “comprising a microprocessor” (see, e.g., Grigg, paras. [0097] (“the processor 224 of the user interface system 220 may include…a microprocessor device”); [0106] (“For example, the processor 310 may include…a microprocessor device”)) “executing a software application for” (see, e.g., Grigg, para. [0056] (“the online user interface comprises a graphical user interface for an online banking system…the graphical user interface comprises…an online banking computer software application, and/or some other graphical user interface operatively connected to a system executing some or all of process flow 100.”):
“receiving, by the microprocessor, a request to create an offer which associates a value token with a financial transaction” (see, e.g., Grigg, Abstract (“receiving an input that the user has entered a store”); FIG. 1 (block 110); paras. [0021], [0055] (same); [0008], [0016], [0023], [0056] (“receive input that the consumer has initiated an online…shopping experience”); [0052] (“the system is configured to receive product identifying input from the user using a mobile device and thereafter present to the user at least one offer”); [0062] (“the system is configured to receive pre-selected coupons and determine offers”); [0072] (“the system is configured to send the product identifier to a merchant and receive from the merchant an offer for the product associated with the product identifier”); [0005] (“Present day, modern handheld mobile devices, such as smart phones or the like, have the capability to facilitate payment for a product or provide a token for boarding a train or flight [associates a value token with a financial transaction, e.g., payment transaction for the train/flight]”).  
“wherein the software application provides direct access to a database, wherein the direct access increases efficiency in data processing and storage…”. See, e.g., Grigg, paras. [0008] (“the system comprises: (1) a database comprising at least one rule, wherein the at least one rule relates to offers for one or more products; (2) a computerized apparatus associated with a consumer, where the computerized apparatus comprises a user interface; (3) a processing device in communication with the database and the mobile device [software application or user interface of online banking computer software application on mobile device provides direct access to the database, wherein the direct access increases efficiency in data processing and storage inherently/implicitly]”). 
“determining, by the microprocessor, a list of offers to associate a first value token with a first transaction, wherein the first transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof”. See, e.g., Grigg, FIG. 1 (box 140); para. [0023] (“a computer program product is provided for presenting offers …[with steps] to:…(b) receive one or more product identifiers;…(d) determine the one or more offers for one or more products associated with the one or more product identifiers based at least partially on the comparison of the one or more product identifiers to the at least one rule”); [0064] (“product identifiers, such as…products, locations…writing, barcodes, UPC, RF identification tags…product identifiers may be captured utilizing a video stream (or image) and a system that matches product identifiers in the video (or image) to data associated with the products. Data associated with the products may include production information, pricing information, location information, quantity information, etc. about the same or similar products as the products captured by the data capturing device.”).
“retrieving, by the microprocessor, the list of offers”. See, e.g., Grigg, para. [0023] (“(e) present to the consumer, via the user interface, the one or more offers before the consumer initiates the purchase of the one or more products at an online point of transaction”); FIG. 1 (box 150).
“returning, by the microprocessor, the list of offers to the financial institution”. See, e.g., Grigg, para. [0023] (“(f) receive input from the consumer accepting the one or more offers; and (g) transmit acceptance of the one or more offers by the consumer to at least one of a financial institution of the consumer or the merchant”).
“receiving, by the microprocessor from the financial institution, an identification of a first offer from the list of offers for a first consumer”. See, e.g., Grigg, para. [0023] (“(f) receive input from the consumer accepting the one or more offers [receiving from the financial institution an identification of a first offer from the list of offers for a first consumer]; and (g) transmit acceptance of the one or more offers by the consumer to at least one of a financial institution of the consumer or the merchant”).
“sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”. See, e.g., Grigg, para. [0065] (“The system may communicate the offer to the merchant or financial institution [or to/from the consumer/user] in any way including via the internet or local network and in a form of a quick response (QR) code, e-mail, text or video message, and/or some other machine readable indicia.”); [0076] (“a system having the process flow 100 also presents to the user, via a user interface, the offer for the product…the user interface is associated with the user's financial institution account (e.g., online banking account, mobile banking account, etc.) or a user interface associated with the user's social network account. The offer may be presented in a number of different forms and that the user interface may be secured or unsecured. For example, in one embodiment, the offer is presented as a path, such as a flashing link, that invites the user to follow the path to view and/or accept the offer. In another embodiment, the offer is presented as an advertisement for the product that directs the user to a website to view more information about the offer. In yet another embodiment, for example, the offer and information about the product are presented in the form of a pop-up (e.g., pop-up window, pop-up box, pop-up ad, etc.) that displays after information associated with a product identifier is captured or selected by the user. Other exemplary forms in which the offer may be presented in a graphical user interface include boxes, tabs, columns, windows, pages, buttons, links, fields, quotation bubbles, pop-ups, pop-unders, and/or the like.”); [0090] (“the system transmits acceptance of the offer by a user [or offer to the user] via social media, email, text message (MMS or SMS), a telephone call, a voice message, or any other method of providing information via the user's electronic devices.”).
“receiving, by the microprocessor, a confirmation that the first consumer has completed the first transaction; and”. See, e.g., Grigg, paras. [0048] (“a POT system is or includes an interactive computer terminal that is configured to initiate, perform, complete, and/or facilitate one or more transactions. A POT system could be or include any device that a user may use to perform a transaction with a business merchant or some entity, such as, but not limited to…a computer, (e.g., a personal computer, tablet computer, desktop computer, server, laptop, etc.), a mobile device (e.g., a smartphone, cellular phone, personal digital assistant (PDA) device, MP3 device, personal GPS device, etc.) [which can provide confirmation that the first consumer has completed the first transaction e.g. via text message, e-mail, etc., as discussed above]…a gaming device (e.g., Nintendo Wii.RTM., PlayStation Portable.RTM., etc.) [same]”); [0089] (“the end of a user's shopping experience may be indicated by the completion of an in-store checkout at a point of transaction, the completion of an online checkout…by the user indicating that the shopping experience is complete using a mobile device or an online user interface [confirmation by e.g., text message, e-mail, alert, etc. see above], the user's mobile device determining that the shopping experience is complete, and/or the like [same].”). 
However, Grigg does not specifically or expressly disclose “wherein the request is received from a financial institution”, and “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” as recited by claim 1.
Rose partially cures this deficiency because Rose teaches, suggests and discloses “wherein the request is received from a financial institution” as well as further teaches, suggests, and discloses, in addition to Grigg above, “returning, by the microprocessor, the list of offers to the financial institution”, “receiving, by the microprocessor from the financial institution, an identification of a first offer from the list of offers for a first consumer”, “sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”, and “receiving, by the microprocessor, a confirmation that the first consumer has completed the first transaction”. Specifically:
“wherein the request is received from a financial institution”. See, e.g., Rose, Col. 9:11-17 (“At block 220, if the customer is determined to not be an existing online client of the financial institution or if the customer's information as discussed above at block 210 is not or cannot be authenticated/verified, then a second set of information (second information) from the customer may be requested by the financial institution, as discussed above with respect to block 106 in FIG. 1A.”); Col. 14:47-51 (“If the application is for a joint account, at block 906E the financial institution may request customer and co-customer personal information. If the application is for a single account, at block 907E the financial institution may request customer personal information.”); Col. 14:63-65 (same); Col. 15:30-32 (same); Col. 16:24-25 (same); Col. 1:64-Col. 2:1 (describing “receiving a customer’s interface request at the financial institution” which can be interpreted as a request received from the financial institution because only at the financial institution or financial institution website is the customer’s interface request received); Col. 3:45-49 (“Additionally, the customer may choose to view further, more detailed, information about the offered products and can do so by requesting such information (e.g., following an online link from the financial institution's webpage) [same].”); Col. 4:25-33 (describing the customer accessing the financial institution website via a link or e-mail advertisement as an “interface request [same]”); Col. 2:14-15 (the financial institution “requesting a second set of information from the customer” or a request received from the financial institution).
“returning, by the microprocessor, the list of offers to the financial institution”. See, e.g., Rose, Col. 2:1-6 (“sending a first content to the customer where the first content…may include a list comprising one or more products; receiving at the financial institution a first input from the customer which may be based on the first content”).
“receiving, by the microprocessor from the financial institution, an identification of a first offer from the list of offers for a first consumer”. See, e.g., Rose, Col. 2:3-6 (“receiving at the financial institution a first input from the customer which may be based on the first content and may include a choice of one or more of the offered products.”).
“sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”. See, e.g., Rose, Col. 2:1-3 (“sending a first content to the customer where the first content…may include a list comprising one or more [offered] products”); Col. 8:17-20 (“The fulfillment [or any transmission] may reach the customer/pending customer by postal service, e-mail, mobile phone message (voice or text), via a web page, or other methods known in the art.”).
“receiving, by the microprocessor, a confirmation that the first consumer has completed the first transaction”. See, e.g., Rose, Col. 8:15-27 (“At block 129, the financial institution may mail a fulfillment, as is known in the art, to the customer/pending customer. The fulfillment may reach the customer/pending customer by postal service, e-mail, mobile phone message (voice or text), via a web page, or other methods known in the art. Typically, the fulfillment, which may include a confirmation of the overall transaction represented by 100A and 100B, will be delivered to the customer via the postal service, but the application is not so limited. As would be obvious to those of skill in the art, any method of delivery of the fulfillment to the customer/pending customer is contemplated by the present disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Grigg’s disclosure of most of a method for managing electronic offers with Rose’s disclosure of “wherein the request is received from a financial institution” and further disclosure of, in addition to Grigg above, “returning, by the microprocessor, the list of offers to the financial institution”, “receiving, by the microprocessor from the financial institution, an identification of a first offer from the list of offers for a first consumer”, “sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof”, and “receiving, by the microprocessor, a confirmation that the first consumer has completed the first transaction” in order to teach, suggest or disclose most of the limitations of claim 1. The motivation to combine Grigg with Rose would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of having a request to create an offer which associated a value token with a financial transaction received from a financial institution as well as returning, a list of offers to the financial institution, receiving from the financial institution, an identification of a first offer from the list of offers for a first consumer, sending the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof,  and receiving a confirmation that the first consumer has completed the first transaction in the known method for managing electronic offers) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Grigg with Rose would be particularly advantageous because it combines “systems, methods, and computer program products for presenting one or more offers to a user during a shopping experience” (Grigg, Abstract) with “a method [and system] for interfacing with a financial institution using a computer interface” (Rose, Col. 1:65-66) so as to teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Grigg in view of Rose still does not specifically or expressly disclose “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” as recited by claim 1.
Cope cures this deficiency because Cope teaches, suggests and discloses “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” and further teaches, suggests and discloses, in addition to Grigg and Rose above, all limitations reciting “associates a value token with a financial transaction”, and “to associate a first value token with a first transaction”. See, e.g., Cope, para. [0064] (“An identification token is generally required to be presented during purchase transactions for which purchase history is to be stored in the temporary database of the program administration server 102 in order to allow the purchase data to be properly associated with the correct user [associating, by the microprocessor, based upon the confirmation (from Grigg and Rose above), the first value token with the first consumer, associates a value token with a financial transaction, and to associate a first value token with a first transaction]. An alternative that is supported by the exemplary embodiment includes having a provider, such as retailer, print an identifying code, such as a bar code or alphanumeric code, on the receipts and allowing the user to enter that identifying code into the user computer 500. In the exemplary embodiment, this identifying code includes a field that allows the provider to be uniquely determined. The temporary data retrieval processing 516 component then contacts a database provided by that retailer to automatically retrieve the UPC level purchase detail for that transaction. This allows the user to make purchases without presenting an identifying token during the transaction and still automatically retrieve purchase transaction data. Some embodiments allow a Personal Identification Number (PIN) to be entered during a purchase transaction that produces such a receipt, and the same PIN is supplied during the automatic download process.”); moreover, any “tokens” or “value tokens” e.g., the “first value token” can be the tokens disclosed in Grigg, para. [0005] (“Present day, modern handheld mobile devices, such as smart phones or the like, have the capability to facilitate payment for a product or provide a token for boarding a train or flight [value token for the financial transaction purchasing a train or flight ticket].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Grigg’s and Rose’s disclosure of most of a method for managing electronic offers with Cope’s disclosure of “associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer” and further disclosure of, in addition to Grigg and Rose above, “associates a value token with a financial transaction” and “to associate a first value token with a first transaction” in order to teach, suggest or disclose all of the limitations of claim 1. The motivation to combine Grigg and Rose with Cope would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of associating a token with a consumer, associating a value token with a financial transaction in the known method for managing electronic offers) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Grigg and Rose with Cope would be particularly advantageous because it combines the above-disclosed methods and systems with methods and systems “providing incentives and information based upon…purchasing history and other personal data, while reducing risk of invasion of privacy” (Cope, para. [0001]) so as to teach, suggest and disclose all the limitations recited by claim 1.
As to claim 10, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claim 10 reciting: “A system for implementing a computer-implemented method for electronic offers, comprising: a microprocessor executing a software application, wherein the application provides direct access to a database, wherein the direct access increases efficiency in data processing and storage and the microprocessor: receives a request to create an offer which associates a value token with a financial transaction, wherein the request is received from a financial institution; develops a list of offers to associate a first value token with a first transaction, wherein the first transaction is specific to a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof; returns the list of offers to the financial institution; receives an identification of a first offer from the list of offers for a first customer; sends the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receives a confirmation that the first consumer has completed the first transaction; and causes the first value token to be associated with the first consumer.” See Grigg, Rose & Cope above for the nearly identical limitations recited in claim 1.
As to claim 16, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claim 16 reciting: “A computer-implemented method for electronic offers, the method comprising a microprocessor executing a software application for: receiving, by the microprocessor, a request to create an offer which associates a value token with a financial transaction, wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; developing, by the microprocessor, a list of offers to associate a first value token with a first transaction and a second value token with a second transaction, wherein each of the first transaction and the second transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof, returning, by the microprocessor, the list of offers to the financial institution; receiving, by the microprocessor, an identification of a first offer from the list of offers for a first consumer; sending, by the microprocessor, the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving, by the microprocessor, a confirmation that the first consumer has completed the first transaction; and associating, by the microprocessor, based upon the confirmation, the first value token with the first consumer.” See Grigg, Rose & Cope above for the nearly same limitations in claim 1. 
As to claims 2 & 11, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 1 & 10 (as shown above), which claims 2 & 11 respectively depend from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claims 2 & 11 of “wherein the request to create an offer comprises a request that the value token be associated with a specific transaction” (claim 2) and “wherein the request to create an offer includes a request that the value token be associated with a specific transaction” (claim 11). See, e.g., See, e.g., Cope, para. [0064] (“An identification token is generally required to be presented during purchase transactions for which purchase history is to be stored in the temporary database of the program administration server 102...The temporary data retrieval processing 516 component then contacts a database provided by that retailer to automatically retrieve the UPC level purchase detail for that transaction. This allows the user to make purchases without presenting an identifying token during the transaction and still automatically retrieve purchase transaction data. Some embodiments allow a Personal Identification Number (PIN) to be entered during a purchase transaction that produces such a receipt, and the same PIN is supplied during the automatic download process.”).
As to claims 3 & 12, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 2 & 10 (as shown above), which claims 3 & 12 respectively depend from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claims 3 & 12 of “wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a particular time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 3) and “wherein the specific transaction is specific to at least one of a transaction of a particular value, a transaction with a particular retailer, a transaction at a particular location, a transaction occurring on a particular date, a transaction occurring at a particular time, a transaction occurring at a particular date and time, a transaction utilizing a particular method of payment, or combinations thereof” (claim 12). See disclosures from Grigg above involving “product identifiers” in claim 1 which cover value, retailer, location, etc.; see also Cope, paras. [0034], [0049], [0100] (discussing “dates of the purchases”, or products purchased “during a particular time”, “time/date of the purchase”).
As to claims 4, 13 & 15, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 3 & 10 (as shown above), which claims 4, 13 & 15 respectively depend from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claims 4, 13 & 15 of “wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with a financial institution” (claim 4), “wherein the transaction utilizing the particular method of payment comprises a transaction utilizing a method of payment associated with financial institution” (claim 13) and “wherein the particular method of payment is associated with financial institution” (claim 15). See, e.g., Grigg, paras. [0048] (“A POT system could be or include any device that a user may use to perform a transaction with a business merchant or some entity, such as, but not limited to, an ATM, a loyalty device such as a rewards card, loyalty card or other loyalty device, a magnetic-based payment device (e.g., a credit card, debit card, etc.)…a merchant terminal, a self-service machine (e.g., vending machine, self-checkout machine, etc.)”); [0055] (same); [0073] (“A payment vehicle may be any payment instrument such as a credit or debit account, credit/debit account, bank card”).
As to claims 5-6, 9, 14 & 17, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 2, 1, 10 & 16 (as shown above), which claims 5-6, 9, 14 & 17 respectively depend from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claims 5-6, 9, 14 & 17 of “wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 5), “wherein the list of offers comprises a second offer to associate a second value token with a second transaction, wherein the second transaction is specific to at least one of a value, a retailer, a location, a date and/or time, a method of payment, or combinations thereof” (claim 9), “wherein the specific transaction comprises an online transaction utilizing a particular method of payment occurring on at least one of a particular date and at a particular time” (claim 6), “wherein the specific transaction comprises a transaction of a particular value with a particular retailer utilizing a particular method of payment” (claim 14) and “wherein at least one of the value, the retailer, the location, the date, a time, the method of payment associated with the first transaction is not the same as the value, the retailer, the location, the date and/or time, the method of payment associated with the second transaction” (claim 17). See disclosures from Grigg above involving “product identifiers” in claim 1 which cover value, retailer, location, etc.; see also Cope, paras. [0034], [0049], [0100] (discussing “dates of the purchases”, or products purchased “during a particular time”, “time/date of the purchase”); see also “method of payment” disclosures from Grigg for claims 3, 13 & 15 above.
As to claims 7 & 18-19, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 2 & 16 (as shown above), which claims 7 & 18-19 respectively depend from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claims 7 & 18-19 of “wherein developing the list of offers comprises verifying the availability of the specific transaction and verifying the availability of a specific value token be associated with the financial transaction” (claim 7), “wherein developing the list of offers comprises verifying the availability of the specific transaction” (claim 18) and “wherein developing the list of offers comprises verifying the availability of the specific value token be associated with the financial transaction” (claim 19). See, e.g., Grigg, para. [0062] (“In this way, the user may designate certain pre-selected coupons that she is interested in using during her shopping experience and the system may determine one or more available offers based at least in part on the user's pre-selected coupons.”); [0070] (“a list of credit or debit accounts available to the user”).
As to claim 8, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claim 7 (as shown above), which claim 8 depends from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claim 8 of “wherein the specific value token is at least one of a value token of a particular value, a value token associated with a particular retailer, a value token associated with a particular location, a value token valid on a particular date and/or at a particular time, or combinations thereof”. See Grigg & Cope for the nearly same limitations in claims 5-6, 9 & 14.
As to claim 20, Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claim 16 (as shown above), which claim 20 depends from. Grigg in view of Rose and further in view of Cope additionally teaches, suggests and discloses all the limitations recited by claim 20 of “further comprising a financial institution receiving the list of offers, wherein, in response to the financial institution receiving the list of offers, the financial institution determines a subset of consumers to whom the first offer to associate the first value token with the first transaction, wherein the financial institution communicates the first offer to the subset of consumers, and wherein the determination is based on at least one of a purchasing history by the consumer, enrollment in a loyalty program, enrollment in a card program, acceptance of an offer to open an account associated with the financial institution, or combinations thereof.” See, e.g., Cope, Abstract (“A targeted information and incentive distribution system that protects consumer privacy and analyzes individuals', including individual households' or individual groups, purchase histories obtained from several retailers and other providers of goods and/or services to determine targeted information and/or incentives to deliver to individuals.”); [0010]-[0011], [0059], [0082], claims 1, 31, 60, 61 & 89 (set of purchase history); [0031] (“A user in the context of the exemplary embodiment is able to consist of…all members of one household or of one consenting group of individuals.”).   
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., U.S. Pat. Pub. 2014/0006165 A1 (“Grigg”) in view of Rose et al., U.S. Pat. 7,620,580 B1 (“Rose”) further in view of Cope et al., U.S. Pat. Pub. 2005/0144066 A1 (“Cope”) and even further in view of Roberts et al., U.S. Pat. Pub. 2010/0280911 A1 (“Roberts”).
Grigg in view of Rose and further in view of Cope teaches, suggests and discloses all the limitations of claims 1, 10 & 16 (as shown above), which claims 21, 22 & 23 each respectively depend from. However, Grigg in view of Rose and further in view of Cope does not specifically or expressly disclose the limitations recited by claims 21-23 of “wherein the microprocessor receives the request via a virtual private network” (claim 21), “wherein the microprocessor receives the request via a virtual private network” (claim 22), and “wherein the microprocessor receives the request via a virtual private network” (claim 23). 
Roberts cures this deficiency because Roberts teaches, suggests and discloses all the above-recited limitations of claims 21-23. See, e.g., Roberts, FIG. 1 (Secure Network Connections (106)); para. [0038] (“FIG. 1 is a schematic diagram of an example system 100 for providing consumer resource management and targeted marketing. The system 100 includes an enterprise infrastructure 102 operable to communicate over the Internet 104 and over secure network connections 106, which may include connections over the Internet 104 or over any suitable wide-area network (WAN) (e.g. telecommunications networks)…The secured network connections 106 allow providers 108, 110 to securely connect to the enterprise infrastructure 102. The secured network connections 106 are secure in that the connections are private (for example, point-to-point, or virtual private network connections), restricted access connections. The providers 108, 110, retailers in particular, may use Point-of-Sale (POS) terminals 112, 114, which may connect to the enterprise infrastructure 102 over the secured network connections 106.”); FIG. 2 (EDI Farm Servers (206)); [0070] (“The EDI (Electronic Data Interchange) farm 206 may be designated in the system network 200 to communicate with partners 220a, 220b, 220c. The EDI farm servers 206 may have different applications and permissions from the web server farm 202 to access and process, as well as store, data within the database farm 204. The nature of the applications operating on the EDI farm servers 206 may have more direct access to the database 205 to increase efficiency in data processing and storage. The EDI farm servers 206 may reside in a private VLANs ( Virtual Local Area Networks) that can only be accessed via VPN (Virtual Private Network) Concentrators [wherein the application on the electronic data interchange server residing on the virtual local area network receives the request via a virtual private network] or through specific Point-to-Point access into the VLAN as shown at 216 and 218.”); [0057] (“The system network 200 includes a general horizontal separation of EDI partnerships, which are logical VLANs that separate access by each partner 220a, 220b, 220c to the infrastructure of the example system for targeted marketing and consumer resource management implemented using the system network 200. In general, a partner may access their own private VLAN at 216 and 218 into the system network 200 infrastructure through a VPN concentrator or routed through a routing module on the backbone switch [same]. This structure may isolate potential security breaches from single partners 220a, 220b, 220c. It may also prevent any partner 220a, 220b, 220c from being able to access rival partner data from the system network 200.”); [0082] (“VPN gateway setup”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Grigg’s, Rose’s and Cope’s disclosure of a method and system for managing electronic offers with Roberts’ disclosure of wherein the microprocessor receives the request via a virtual private network in order to teach, suggest or disclose all of the limitations of claim 21-23. The motivation to combine Grigg, Rose and Cope with Roberts would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of receiving a request via a virtual private network in the known method and system for managing electronic offers) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Grigg, Rose and Cope with Roberts would be particularly advantageous because it combines the above-disclosed methods and systems with “[s]ystems and methods…for providing targeted marketing to goods and services provides and consumer resource management services to consumers” (Roberts, Abstract) in order to teach, suggest and disclose all the limitations recited by claims 21-23.   

Response to Arguments
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 9-15 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection that cite the new references of Grigg et al., U.S. Pat. Pub. 2014/0006165 A1 (“Grigg”) and Rose et al., U.S. Pat. 7,620,580 B1 (“Rose”), which, when combined with the other above-cited prior art references, teach, suggest and disclose all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Accordingly, claims 1-23 stand rejected under 35 U.S.C.103, as discussed and detailed above. 
As to the “Claim Rejections – 35 U.S.C. § 101”, and in response to Applicant’s general assertions on pages 15-37 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computer-implemented method for electronic offers”) is directed to a process in the instant case. The limitations of “receiving… a request to create an offer which associates a value token with a financial transaction, wherein…direct access [is provided] to a [storage location], wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution; determining…a list of offers to associate a first value token with a first transaction, wherein the first transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof; retrieving…the list of offers; returning…the list of offers to the financial institution; receiving…from the financial institution, an identification of a first offer from the list of offers for a first consumer; sending…the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof; receiving…a confirmation that the first consumer has completed the first transaction; and associating…based upon the confirmation, the first value token with the first consumer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as receiving a request to create an offer which associates a value token with a financial transaction, determining a list of offers to associate a first value token with a first transaction, receiving the list of offers, returning the list of offers to a financial institution, receiving from the financial institution an identification of a first offer from the list of offers for a first consumer, sending the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof, receiving a confirmation that the first consumer has completed the first transaction and associating, based upon the confirmation, the first value token with the first consumer, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a microprocessor, interacting with a database (as well as a software application executed by the microprocessor, a request to create an offer, a value token, a financial transaction, a list of offers, a first value token, a first transaction, a value, a retailer, a location, a date, a time, a method of payment (or combinations thereof of the listed value to the method of payment), an identification of a first offer, mobile alert, social media, mobile applications (or combinations thereof of the listed mobile alert to mobile applications), a confirmation that the first consumer has completed the first transaction, all of which comprising merely abstract software code or software per se, abstract information or static and/or programmable data and/or executable instructions) nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 10 & 16 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 15-22 of the Amendment. Applicants’ arguments regarding the recitation of generic computing components such as a “microprocessor” executing a “software application” are also unavailing because these components are removed or filtered out from the 2019 PEG Alice/Mayo analysis, as discussed and detailed above.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 22-26 of the Amendment that even assuming arguendo that the instant claims are directed to the abstract idea of methods for organizing human activity, the claims somehow integrate that abstract idea into a practical application. This argument is clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the microprocessor (claims 1, 10 & 16), the database (claims 1, 10 & 16), and the system (claim 10) (as well as the generic computing component of the “virtual private network” in dependent claims 21-23) are all clearly and undeniably generic computing components as well. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving a request to create an offer which associates a value token with a financial transaction, wherein direct access is provided to a storage location, wherein the direct access increases efficiency in data processing and storage and wherein the request is received from a financial institution (e.g., receiving a letter/document constituting the request to create the offer from a financial institution or bank via postal mail, physical transfer or auditory means e.g. a spoken speech request made in person or over the generic computing component of a telephone); determining a list of offers to associate a first value token with a first transaction, wherein the first transaction is specific to at least one of a value, a retailer, a location, a date, a time, a method of payment, or combinations thereof (e.g., by human-based observation, human-based analysis, hand-written and/or mental calculations, or other human-operable tasks, e.g., physically sorting through a stack of papers comprising offers to determine a list of offers comprising a first offer); retrieving the list of offers (a human being physically retrieving a stack of papers or documents by going to the mail room and picking them up); returning the list of offers to the financial institution (e.g., a human being sending back documents/letters constituting the list of offers to the bank via postal mail, physical transfer or auditory means e.g. a spoken speech description of the list of offers made in person or over the generic computing component of a telephone); receiving from the financial institution an identification of a first offer from the list of offers for a first consumer (e.g., again by postal mail, physical transfer or auditory means/spoken speech/phone call); sending the first offer to the first consumer via mobile alert, social media, mobile applications, or combinations thereof (e.g., all undoubtedly human-operable tasks); receiving a confirmation that the first consumer has completed the first transaction (e.g., again by postal mail, physical transfer or auditory means/spoken speech/phone call); and associating based upon the confirmation, the first value token with the first consumer (e.g., again by human-based observation, human-based analysis, hand-written and/or mental calculations, or other human-operable tasks, e.g. putting two related paper or physical documents in the same folder). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a microprocessor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
The present claims are also distinguishable from the Federal Circuit and U.S. Supreme Court cases (e.g., Diamond v. Diehr, 350 U.S. 174 (1981), Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45 (1923), Bilski v. Kappos, 130 S. Ct. 3218 (2010)) cited by Applicants on pages 26-34 in their Step 2B argument at least due to how those cases involve completely different facts, patents and technologies, and also due to Alice/Mayo being the relevant overriding precedent. More specifically, the cited Federal Circuit cases are distinguishable due to the following differing facts and legal analysis:
DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014) (“The ′399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the ′399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by NLG. Rather, they recite a specific way to automate the creation of a composite web page by an ‘outsource provider’ that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the ′399 patent's claims include ‘additional features’ that ensure the claims are “more than a drafting effort designed to monopolize the [abstract idea].” Alice, 134 S.Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible. In sum, the ′399 patent's claims are unlike the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp that were found to be “directed to” little more than an abstract concept. To be sure, the ′399 patent's claims do not recite an invention as technologically complex as an improved, particularized method of digital data compression. But nor do they recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations, such as the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp. The claimed system, though used by businesses, is patent-eligible under § 101”).  
Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself. BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering. Nor does the specification describe those elements as inventive. However, we disagree with the district court’s analysis of the ordered combination of limitations…The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account…According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server…this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.”).  
Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-1069 (Fed. Cir. 2011) (“The representative claim of the '283 patent is directed to the single step of reviewing the effects of known immunization schedules, as shown in the relevant literature. Although recourse to existing knowledge is the first step of the scientific method, the method claimed in the '283 patent simply invites the reader to determine the content of that knowledge. The '283 claims do not include putting this knowledge to practical use, but are directed to the abstract principle that variation in immunization schedules may have consequences for certain diseases. In contrast, the claims of the '139 and '739 patents require the further act of immunization in accordance with a lower-risk schedule, thus moving from abstract scientific principle to specific application. Determination of whether a proffered invention, as claimed, transcends an "abstract idea" is not subject to "categorical rules that might have wide-ranging and unforeseen impacts," Bilski, 130 S.Ct. at 3229. The invention as a whole, including the scope asserted by the patentee must be considered. We conclude that the immunization step moves the '139 and '739 claims through the coarse filter of § 101, while the abstraction of the '283 claim is unrelieved by any movement from principle to application. Classen also argues that the claims of all three patents meet the machine-or-transformation test of this court's vacated In re Bilski opinion, citing Prometheus Laboratories, supra, where this court held that "claims to methods of treatment...are always transformative when one of a defined group of drugs is administered to the body to ameliorate the effects of an undesired condition." 628 F.3d at 1356. On the materially different facts in Prometheus and in the Classen specifications, the analogy is inapt, for the claims in Prometheus are for a method of controlling individualized dosages of a specific drug by measuring its metabolic products in the blood of individual patients, while the Classen patents operate on published information to determine general immunization schedules. The principles applied in Prometheus support the patent eligibility of the Classen claims that include such transformative steps, but are not relevant to claims that require no more than referring to known information but do not include immunization in light of that information. Viewing the representative claims of the Classen patents in accordance with their purported scope, we conclude that the claims of the '139 and '739 patents reasonably meet the threshold of § 101 eligibility, and that analysis of the subject matter of these claims, and other claims in these patents, should proceed by way of the statutory criteria of patentability.”).
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (slip. op. pages 8-9, 15 (Fed. Cir. 2018) (“The proposed second amended complaint contains allegations that, taken as true, would directly affect the district court’s patent eligibility analysis. These allegations at a minimum raise factual disputes underlying the § 101 analysis, such as whether the claim term ‘data file’ constitutes an inventive concept, alone or in combination with other elements, sufficient to survive an Alice/Mayo analysis at the Rule 12(b)(6) stage…Aatrix’s proposed second amended complaint supplies numerous allegations related to the inventive concepts present in the claimed form file technology…We vacate the district court’s dismissal pursuant to Rule 12(b)(6).”).
Thus, unlike DDR Holdings and Bascom, the present claims do not present an ordered combination of additional elements that is beyond something that is well-understood, routine and conventional. In other words, the arrangement/combination of computing components in the present claims is completely arbitrary in that their positioning can be swapped or changed without effecting anything with regards to claim scope, interpretation or infringement. Further, unlike Classen, the present claims are directed to the abstract idea of methods of organizing human activity, and not specific scientific-or-technical-based applications of that abstract idea. Also, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as editing, sorting and storing. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Similarly, Aatrix software never reached a conclusive determination on the patentability of its claims because in that case the Federal Circuit ruled that a 12(b)(6) motion to dismiss was improperly granted by the district court. Thus, the citation of the above Federal Circuit precedent does not change the conclusion that the present claims are directed to an abstract idea or otherwise ineligible under 35 U.S.C. 101.
Additionally, in response to Applicants’ Step 2B arguments and citation of cases from pages 32-34 of the Amendment, the arguments concerning the alleged “particular machine” of the “microprocessor” are not persuasive because even if it is a particular machine, the microprocessor is simply being used to execute the human-operable method steps in the claims. That is, Applicants are not trying to invent a “microprocessor” here: instead, they are trying to invent specific patent-ineligible method steps that can already be performed by human beings.
Moreover, contrary to Applicants’ arguments made on pages 34-35 of the Amendment that the claims somehow are directed to improvements to technology or a technical field, e.g., the present claims are directed to “specific applications or improvements to technologies in the marketplace” (Amendment, page 34), the Examiner respectfully disagrees, and does not feel that those attributes clear the hurdle of the 2-step Alice/Mayo framework in order to make the claims eligible under 35 U.S.C. 101. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements (such as the microprocessor and the database) amount to nothing more than well-understood, routine and conventional limitations in the field of managing electronic offers. Moreover, the present claims are directed to a business solution (being able to more efficiently and thoroughly manage, e.g., select, distribute, redeem and reconcile electronic offers or “addressing business challenges of providing systems and methods for using computer network technology to provide consumers with resource management capabilities and to provide retailers, service providers and manufacturers with enhanced marketing channels” (Amendment, pages 35-36)) to a business problem (the inefficiencies and fraud risks involved with managing, e.g., selecting, distributing, redeeming and reconciling electronic offers) in a business field (the purchase and selling of electronic offers such as gift cards, loyalty/awards programs and promotional offers by merchants and retailers often online and electronically), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Moreover, any alleged improvements are to the business solution or abstract idea, not any established field of technology or practical improvement to a technological field.
Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. 
Applicants’ response to the point regarding the “microprocessor” has already been exhaustively discussed above and will not be repeated to avoid redundancy. Thus, for these reasons and those stated in the rejection above, the rejection of pending claims 1-23 under 35 U.S.C. 101 is maintained by the Examiner.
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
January 26, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 27, 2021